           Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 1 of 39



 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5
   Ben Rosenfeld (SBN 203845)
 6 ben.rosenfeld@comcast.net
   ATTORNEY AT LAW
 7 3330 Geary Blvd., 3rd Floor East
   San Francisco, CA 94118
 8 Tel: (415) 285-8091
   Fax: (415) 285-8092
 9
   Attorneys for Defendant
10 ISIS LOVECRUFT
11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
13
14 PETER TODD, an individual,                 Case No.: 4:19-cv-01751-DMR
15               Plaintiff,                   (REDACTED) DECLARATION OF
                                              DEFENDANT’S COUNSEL BEN
16 vs.                                        ROSENFELD IN SUPPORT OF SPECIAL
                                              MOTION TO STRIKE, OR,
17 SARAH MICHELLE REICHWEIN aka ISIS          ALTERNATIVELY, MOTION TO
   AGORA LOVECRUFT, an individual,            DISMISS PLAINTIFF’S COMPLAINT
18
             Defendant.
19
20
21
22
23
24
25
26
27
28

          DECLARATION OF BEN ROSENFELD ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                 (No. 4:19-cv-01751-DMR) – 1
             Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 2 of 39



 1
            I, Ben Rosenfeld, hereby declare:
 2
            1.      I am an individual, over the age of 18, and co-counsel for Defendant Isis Agora
 3
     Lovecruft in the above-entitled action. If called as a witness, I could and would testify
 4
     competently as follows.
 5
            2.      On July 12, 2019, I spoke on the phone with a woman who agreed to submit a
 6
     sworn declaration concerning what she told my client, Isis Lovecruft, about her experience with
 7
     Plaintiff Peter Todd, provided that she could submit her declaration under a pseudonym. I
 8
     prepared her declaration for her, under the pseudonyn “Jane Doe,” from the information she
 9
     provided to me, emailed it to her, and asked her to review it and sign it if and when she was sure
10
     that it was accurate. On July 14, 2019, she emailed me her dated and signed declaration. Exhibit
11
     A, attached hereto, is a true and correct copy of her sworn declaration.
12
            3.      Exhibit 1 hereto contains true and correct copies of Plaintiff Peter Todd’s Twitter
13
     splash page (a screenshot) and his website, petertodd.org, which I looked up and found online.
14
            4.      Exhibit 4 hereto contains a true and correct copy of a July 27, 2016 New York
15
     Times article entitled “Tor Project Confirms Sexual Misconduct Claims Against Employee,”
16
     which I found online at https://www.nytimes.com/2016/07/28/technology/tor-project-jacob-
17
     appelbaum.html.
18
            5.      Exhibit 5 hereto contains a true and correct copy of a October 11, 2016 Guardian
19
     article entitled “Power, secrecy and cypherpunks: how Jacob Appelbaum ripped Tor apart,”
20
     which I found online at https://www.theguardian.com/technology/2016/oct/11/jacob-appelbaum-
21
     tor-project-sexual-assault-allegations.
22
            6.      Exhibit 6 hereto contains a true and correct copy of a December 29, 2017
23
     Gizmodo article entitled “Developer Tells Her Story Publicly as Hacker Community Struggles to
24
     Address Sexual Assault,” which I found online at https://gizmodo.com/developer-tells-her-story-
25
     publicly-as-hacker-community-1821652260.
26
27
28

            DECLARATION OF BEN ROSENFELD ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                   (No. 4:19-cv-01751-DMR) – 2
              Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 3 of 39



 1
             7.     I swear under penalty of perjury that the foregoing is true and correct, except as to
 2
     any information stated on information and belief, and as to such information, I believe that it is
 3
     true.
 4
             Sworn and subscribed to at San Francisco, California:
 5
 6
 7           Dated: July 15, 2019
                                                   Ben Rosenfeld, Attorney
 8
 9
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28

             DECLARATION OF BEN ROSENFELD ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                    (No. 4:19-cv-01751-DMR) – 3
Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 4 of 39




              EXHIBIT “A”
           Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 5 of 39



 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5
   Ben Rosenfeld (SBN 203845)
 6 ben.rosenfeld@comcast.net
   ATTORNEY AT LAW
 7 3330 Geary Blvd., 3rd Floor East
   San Francisco, CA 94118
 8 Tel: (415) 285-8091
   Fax: (415) 285-8092
 9
   Attorneys for Defendant
10 ISIS LOVECRUFT

11
                                UNITED STATES DISTRICT COURT
12                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
13

14 PETER TODD, an individual,                 Case No.: 4:19-cv-01751-DMR
15               Plaintiff,                   DECLARATION OF JANE DOE IN
                                              SUPPORT OF SPECIAL MOTION TO
16 vs.                                        STRIKE, OR, ALTERNATIVELY,
                                              MOTION TO DISMISS PLAINTIFF’S
17 SARAH MICHELLE REICHWEIN aka ISIS          COMPLAINT
   AGORA LOVECRUFT, an individual,
18
             Defendant.
19

20

21

22

23

24

25

26

27

28

             DECLARATION OF JANE DOE ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                  (No. 4:19-cv-01751-DMR) – 1
              Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 6 of 39



 1
             I, “Jane Doe,” hereby declare:
 2
             1.       I am a female, adult individual, age 24. “Jane Doe” is a pseudonym. I do not
 3
     want to use my real name, because the events I am describing have caused me extreme emotional
 4
     trauma, and I am afraid that identification and exposure could subject me to more of the same.
 5
     For this reason, I also implore the plaintiff, Peter Todd, in the civil action known as Todd v.
 6
     Lovecruft, No. 3:19-cv-01751 (filed in the United States District Court for the Northern District
 7
     of California), his attorneys, and their agents, not to divulge my name, in court filings or
 8
     otherwise.
 9
             2.       On or about February 10, 2018, I was speaking to a friend, Zooko, when the
10
     subject of predatory sexual behavior by men in computer tech, my field, arose. Based on that
11
     conversation, Zooko put me in touch with Isis Lovecruft, with whom I was familiar but not
12
     acquainted.
13
             3.       On or about February 15, 2018, Isis and I began to communicate. In the course of
14
     those communications, I informed Isis that I was raped by Peter Todd in May 2017.
15
     Specifically, I told Isis, in substance, all of the following:
16
                  a. While I was studying abroad in                        , I invited Peter Todd, whom
17
                      I then considered a friend, to visit me, since he was passing through Germany at
18
                      the time.
19
                  b. On the day of Mr. Todd’s arrival, I was sleep deprived, having a taken a midterm
20
                      that day. I have a neurological sleep disorder which causes me to have ‘sleep
21
                      attacks,’ during and after which I experience such symptoms as cognitive deficits
22
                      and temporary paralysis.
23
                  c. As we walked around, I felt an attack coming on. I told Mr. Todd all the
24
                      symptoms he could expect to see.
25
                  d. Then my legs buckled in the street and Mr. Todd helped me back up. He
26
                      expressed concern and said that we should get me to the nearest hotel room where
27
                      I could sleep and wait out the symptoms. Since I was not near home, I agreed.
28

                  DECLARATION OF JANE DOE ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                       (No. 4:19-cv-01751-DMR) – 2
             Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 7 of 39



 1
                 e. When we got to Mr. Todd’s hotel room, I tried to sleep on the couch so I didn’t
 2
                     give him any wrong signals, but he physically crowded me and badgered me into
 3
                     sleeping in his bed. He then got into bed with me.
 4
                 f. I fell asleep and woke up, still under the effects of the attack.
 5
                 g. We then went to dinner, where Mr. Todd tried to impress me with his influence,
 6
                     connections, and money, telling me he could offer me a job.
 7
                 h. After dinner, I went back to Mr. Todd’s room with him, feeling a sense of
 8
                     obligation to hang out with him a little longer because he had paid for dinner.
 9
                 i. Mr. Todd started asking me about my midterm while pushing physical
10
                     boundaries. I tried to leave three or four times, announcing each time that I
11
                     should leave, but each time, he pulled me down onto his lap.
12
                 j. I gave up resisting. Realizing I couldn’t leave, I just thought, ‘this is the way
13
                     things will go.’ I consider what happened next rape, and told Isis so.
14
                 k. Afterward, I locked myself in the hotel bathroom and sobbed for three or four
15
                     hours. At about 5:00 am, I left and walked home, crying the whole way.
16
            4.       Later that day or soon thereafter, Mr. Todd messaged me saying he had slept well
17
     and asking if I had. I did not respond. I have not interacted with Mr. Todd since that night in
18
     May 2017.
19
            5.       Again, I implore anyone who is made aware of the contents of this declaration to
20
     preserve my anonymity.
21
            6.       Although “Jane Doe” is a pseudonym, I am signing this declaration below in my
22
     own hand.
23

24

25

26

27

28

                 DECLARATION OF JANE DOE ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                                      (No. 4:19-cv-01751-DMR) – 3
      Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 8 of 39



 1
     I swear under penalty of pe1jmy that the foregoing is hue an d conect.
 2

 3   Dated: July~ 2019
                                                         Jane Doe
 4

 5

 6

 7

 8

 9

10
11

12
13

14

15

16

17

18

19
20
21
22

23

24

25

26

27

28

       DECLARATION OF JANE DOE ISO MOTION TO STRIKE OR DISMISS COMPLAINT
                            (No. 4: 19-cv-01751-DMR) - 4
Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 9 of 39




              EXHIBIT “1”
Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 10 of 39
Peter Todd                                                                             https://petertodd.org/
                     Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 11 of 39



             Peter Todd

             Dec 5, 2017

             Scalable Semi-Trustless Asset Transfer via Single-Use-
             Seals and Proof-of-Publication

             Aug 17, 2017

             Bitcoin Mining in Space Isn't Practical Yet, But It Is Hard
             Sci-Fi

             Aug 14, 2017

             The Misleading and Inaccurate Claims Made to Tierion
             ICO Investors

             Jul 27, 2017

             What you need to know about the Tierion Network Token /
             Chainpoint ICO

             Jul 23, 2017

             SHA1 Is Broken, But It's Still Good Enough for
             OpenTimestamps

             May 25, 2017

             How OpenTimestamps 'Carbon Dated' (almost) The Entire
             Internet With One Bitcoin Transaction

             Dec 7, 2016

             Preventing Consensus Fraud with Commitments and


1 of 5                                                                                   7/13/19, 12:23 PM
Peter Todd                                                                             https://petertodd.org/
                     Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 12 of 39


             Single-Use-Seals

             Nov 14, 2016

             Cypherpunk Desert Bus: My Role In The 2016 Zcash
             Trusted Setup Ceremony

             Oct 12, 2016

             Defensive Patent License Oﬀer

             Sep 26, 2016

             Solving the PGP Revocation Problem with
             OpenTimestamps for Git Commits

             Sep 23, 2016

             Do Multiple Implementations Make Ethereum More
             Reliable?

             Sep 15, 2016

             OpenTimestamps: Scalable, Trust-Minimized, Distributed
             Timestamping with Bitcoin

             Aug 5, 2016

             Progress On Hardfork Proposals Following The Segwit
             Blocksize Increase

             Jul 29, 2016

             Block Publication Incentives For Miners

             Jul 9, 2016




2 of 5                                                                                   7/13/19, 12:23 PM
Peter Todd                                                                            https://petertodd.org/
                    Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 13 of 39


             Segwit Code Review Update

             Jun 28, 2016

             Code Review: The Consensus Critical Parts of Segwit

             Jun 23, 2016

             The Ethereum DAO Bailout Needs A Coin Vote

             Jun 22, 2016

             Closed Seal Sets and Truth Lists for Better Privacy and
             Censorship Resistance

             Jun 20, 2016

             Building Blocks of the State Machine Approach to
             Consensus

             Jun 15, 2016

             Talks: BlockchainLab.it Dex/Proofchains, Bitcoin Arnhem,
             and Bitcoin Dev Workshop

             May 23, 2016

             Dev Update: CoreDev Zurich meetup

             May 17, 2016

             Making UTXO Set Growth Irrelevant With Low-Latency
             Delayed TXO Commitments

             May 5, 2016

             Dev Report - Chain Anchor, Satoshi Drama, and GitHub


3 of 5                                                                                  7/13/19, 12:23 PM
Peter Todd                                                                             https://petertodd.org/
                     Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 14 of 39


             Apr 21, 2016

             MIT ChainAnchor - Bribing Miners to Regulate Bitcoin

             Apr 9, 2016

             Consensus Critical Voting Considerations

             Mar 31, 2016

             BTCC Funding, Development Report, and Hard-Forks

             Jan 25, 2016

             Are Wallets Ready For Opt-In Replace-by-Fee?

             Jan 18, 2016

             Forced Soft Forks

             Jan 16, 2016

             Soft Forks Are Safer Than Hard Forks

             Nov 24, 2015

             Why Scaling Bitcoin With Sharding Is Very Hard

             Sep 8, 2015

             What the CoinWallet.eu tx-flood stress-test means for you
             and how to deal with it

             Dec 12, 2014

             Setting the record straight on Proof-of-Publication

             Jul 14, 2014

             Push-Button Random Number Generator


4 of 5                                                                                   7/13/19, 12:23 PM
Peter Todd                                                                            https://petertodd.org/
                    Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 15 of 39


             Nov 19, 2013

             Disentangling Crypto-Coin Mining: Timestamping, Proof-
             of-Publication, and Validation

             subscribe via RSS




             Peter Todd




5 of 5                                                                                  7/13/19, 12:23 PM
Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 16 of 39




               EXHIBIT “4”
Tor Project Confirms Sexual Misconduct Claims Against Employee...    https://www.nytimes.com/2016/07/28/technology/tor-project-jacob...
                       Case   4:19-cv-01751-DMR          Document   29   Filed 07/30/19 Page 17 of 39




         Tor Project Confirms Sexual
         Misconduct Claims Against Employee
         By Nicole Perlroth

         July 27, 2016


         SAN FRANCISCO — The Tor Project, a nonprofit digital privacy group,
         announced on Wednesday that an internal investigation had confirmed
         allegations of sexual misconduct against a former employee who was the
         public face of the organization.

         The group, which has risen to prominence at a time of controversy over
         government surveillance, had been grappling for months with allegations
         against Jacob Appelbaum, a top figure in the internet privacy debate. Mr.
         Appelbaum resigned from the Tor Project in May.

         The allegations have divided the internet privacy community and have
         raised questions about management of the project, which promotes the use
         of software that helps internet users mask their online identities and
         whereabouts.

         One result was the replacement of the group’s entire board this month.

         On Wednesday, the Tor Project said that a seven-week investigation into the
         allegations involving Mr. Appelbaum determined they were accurate. Mr.
         Appelbaum, who is also the only American member of the anti-secrecy group
         WikiLeaks, has denied the allegations and has said they are “entirely false.”


         Shari Steele, the executive director of the Tor Project, said in a statement



1 of 3                                                                                                                7/13/19, 8:15 PM
Tor Project Confirms Sexual Misconduct Claims Against Employee...    https://www.nytimes.com/2016/07/28/technology/tor-project-jacob...
                       Case   4:19-cv-01751-DMR          Document   29   Filed 07/30/19 Page 18 of 39


         that the investigation found that “many people inside and outside the Tor
         Project have reported incidents of being humiliated, intimidated, bullied and
         frightened by Jacob, and several experienced unwanted sexually aggressive
         behavior from him.”

         The investigation was conducted by a private investigator hired by the
         nonprofit group. Ms. Steele added that new allegations were made over the
         course of its investigation, and that two members of the larger Tor
         community had also been involved in the incidents. The two individuals were
         not named and Ms. Steele said they were no longer part of the Tor
         community.




         Mr. Appelbaum did not provide a comment after multiple requests for one.

         Mr. Appelbaum has been celebrated as an internet privacy hero for his
         contributions to WikiLeaks and Tor and for his work in releasing several
         classified National Security Agency documents with Der Spiegel, the
         German newsmagazine. Mr. Appelbaum, who lives in Berlin, was also seen
         as a close ally of Edward J. Snowden, the former N.S.A. contractor, and
         Julian Assange, the founder of WikiLeaks.

         Mr. Appelbaum has accused the United States government of spying on him
         and his personal companions and of breaking into his Berlin apartment in
         2013.

         The misconduct allegations against Mr. Appelbaum first surfaced in a
         number of online postings, the majority of them made anonymously.


         In June, two women, Isis Agora Lovecruft and Alison Macrina, stepped
         forward to say they had written two of the anonymous posts. Nick Farr,
         another member of the privacy community, also described allegations of


2 of 3                                                                                                                7/13/19, 8:15 PM
Tor Project Confirms Sexual Misconduct Claims Against Employee...                 https://www.nytimes.com/2016/07/28/technology/tor-project-jacob...
                       Case   4:19-cv-01751-DMR          Document                29   Filed 07/30/19 Page 19 of 39


         censorship and abuse by Mr. Appelbaum in an online post to Medium.

         That same month, a dozen women, including human rights activists,
         journalists and lawyers, posted a statement in support of Mr. Appelbaum
         online.

         Mr. Appelbaum did not participate in the Tor investigation, citing concerns
         with the way the findings would be communicated and the security of the
         investigation, according to a person who spoke on the condition of
         anonymity. Mr. Appelbaum had asked that Tor’s investigators speak with him
         in person or through encrypted means and declined to take part when those
         requests were not met, this person said.

         Ms. Steele said the group “did everything in our power” to treat Mr.
         Appelbaum fairly, “and we determined that the allegations against him
         appear to be true.”

         The Tor Project brought in Ms. Steele last December partly to help
         reorganize the group. Apart from dealing with the allegations over Mr.
         Appelbaum and replacing the board, Ms. Steele has hired new directors of
         human resources and administration and moved the group’s base of
         operations to Seattle from Cambridge, Mass.

         In an interview late Tuesday, Ms. Steele said the Tor Project was taking steps
         to change its culture and behavioral policies.

         “We want to make it clear to everybody that we won’t tolerate this behavior
         anymore,” she said. “Now, hopefully, it will be a safe place and people will be
         able to contribute in ways that they were not before.”

         A version of this article appears in print on July 27, 2016, Section B, Page 2 of the New York edition with the headline: Sexual
         Misconduct Claims Confirmed Against a Former Tor Project Employee




3 of 3                                                                                                                                      7/13/19, 8:15 PM
Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 20 of 39




               EXHIBIT “5”
Power, secrecy and cypherpunks: how Jacob Appelbaum ripped To...
                       Case 4:19-cv-01751-DMR           Document           29https://www.theguardian.com/technology/2016/oct/11/jacob-appel...
                                                                                 Filed 07/30/19 Page 21 of 39




          Power, secrecy and cypherpunks: how
          Jacob Appelbaum ripped Tor apart
         Once part of Julian Assange’s inner circle, the prominent tech activist
         is facing a slew of troubling allegations that has left the Tor
         community divided
         by Anna Catherin Loll in Berlin
         Main image: Jacob Appelbaum, a computer security researcher involved with the Tor Project. Photograph: Orjan F. Ellingvag/Corbis
         via Getty Images




         E
         Tue 11 Oct 2016 04.00 EDT

                         dward Snowden’s face seems ever present in Berlin, where stickers on doors and
                         lamp-posts promise there’s always “A bed for Snowden” and posters plug Oliver
                         Stone’s eponymous ﬁlm.

                      The whistleblower’s explosive 2013 revelations about international government
                      surveillance generated some good advertising for Berlin, cementing its
         reputation as hipster technology activist capital of the world. The city’s cheap lifestyle and
         post-second world war aversion to surveillance, as well as sympathetic Germany residency
         rules, have created a powerful network of support and infrastructure for its dedicated
         cyberactivism community. We are “poor, but sexy”, its residents like to say.

         Many of Berlin’s technologists work freelance, employed by anti-surveillance projects or
         secure messaging tools. And some are employed by Tor, a long running web anonymity
         project with something of a cult following.

         That community recently met in Seattle to tackle a new challenge: a long-running saga of
         allegations of sexual assault, bullying and harassment that has ripped Tor’s community
         apart.


           •   •   •




         Jacob Appelbaum is one of the world’s most prominent advocates of freedom of speech, and
         an outspoken opponent of government surveillance. He has spoken to the European
         parliament civil liberties committee about government spying, used classiﬁed documents
         leaked by Edward Snowden to report on Nato’s Taliban “kill lists” and collaborated with the
         dissident Chinese artist Ai Weiwei.



1 of 8                                                                                                                          7/13/19, 1:24 PM
Power, secrecy and cypherpunks: how Jacob Appelbaum ripped To...
                       Case 4:19-cv-01751-DMR           Document   29https://www.theguardian.com/technology/2016/oct/11/jacob-appel...
                                                                         Filed 07/30/19 Page 22 of 39

         His ascent to tech stardom was far from smooth. He was born near San Francisco, California,
         in April 1983 to troubled parents. In an interview in 2005, he described a childhood spent
         dealing with his father’s heroin addiction and suicide attempts, and periods in homeless
         shelters. He became obsessive compulsive for a time, showering up to eight times a day and
         unable to eat in his own kitchen. As a teenager he began to ﬁnd salvation, as he described it,
         in sex, and discovered computers at around the same time. Programming and hacking, he
         later told Rolling Stone, began to make him feel “like the world was not a lost place”. At
         Santa Rosa Junior College he gained recognition for publicly hacking a number of his
         professors, something he claimed “earned him a few A grades”.

         Appelbaum started to build credibility through his work as a security specialist for non-proﬁt
         organizations including Greenpeace, the Open Society Institute, Tactical Tech, the Ruckus
         Society, Rainforest Action Network and Kink.com, a San Francisco BDSM porn site.

         Then in 2004, he started volunteering as a developer for the Tor Project, the prestigious
         organisation behind the anonymity tool regarded as one of the crown jewels of the
         information security community. He soon became a proliﬁc public speaker, his proﬁle
         soaring in 2010 when he stood in for Julian Assange as the keynote speaker at the Hackers on
         Planet Earth (Hope) conference in New York. But the association with WikiLeaks – which has
         released classiﬁed documents that triggered several major global news stories – led to him
         being held at US airports, his apartment being searched and his mother subjected to arbitrary
         questioning, and in June 2013 he chose to exile himself in Berlin.

         Appelbaum quickly joined the illustrious inner circle of Berlin’s cyberactivist scene.
         Professionally and socially he was the center of attention. “You would always notice if Jake
         entered a room, usually followed by a cluster of people, because he simply talks and laughs
         louder than everybody else,” one former friend said, who – like most of the sources the
         Guardian spoke to – did not want to be named. Former colleagues say that Appelbaum acted
         as a gatekeeper for Assange, controlling access to him through a live stream or on his phone
         during parties or dinners. “It was sociology textbook 101 regarding the distribution of
         informal power and reputation,” says a former friend. “For some in the community Julian is
         still the superhero. Jake, by publicly associating with him, increases his own importance. By
         oﬀering access to himself, he distributes the credit points of social value down to others.”

         Appelbaum’s friends say he can be kind, generous and supportive, and that he has real
         power as an evangelist. “He is a great salesman ... as proﬁcient as some hackers are, they
         cannot necessarily sell their ideas very well.” He truly believes he is a defender of the small
         and weak, says the source. Another says: “If somebody can be useful to him … then Jake can
         be very charming.”

         Appelbaum has always polarized the community around him. Complaints about his abrasive
         comments and “alpha male behavior” accompanied his rise to fame from the beginning, yet
         did not seem to harm his reputation within WikiLeaks or Tor. For a long time, nobody in the
         community dared to speak up. “If you praise him, he can be your best friend,” says a former
         co-worker at Tor. Another talks of months of distress, afraid to leave the house in case of
         meeting Appelbaum or his followers. A third says: “Wherever he goes, he leaves a trail of
         destruction.”



2 of 8                                                                                                               7/13/19, 1:24 PM
Power, secrecy and cypherpunks: how Jacob Appelbaum ripped To...
                       Case 4:19-cv-01751-DMR           Document              29https://www.theguardian.com/technology/2016/oct/11/jacob-appel...
                                                                                    Filed 07/30/19 Page 23 of 39

                                                                              He has been described as “the perfect bully”,
                                                                              and in 2015 Tor suspended him for 10 days
                                                                              for implying that new volunteers were
                                                                              recruited in a “sexually charged manner”.
                                                                              “Jake has targeted, abused and silenced
                                                                              many close friends of mine,” wrote security
                                                                              specialist Nick Farr. “Somehow we all felt
                                                                              powerless to do anything about it.”

                                                                              Then on 3 June 2016, a website was
                                                                              published at jacobappelbaum.net detailing
                                                                              multiple, anonymized allegations of sexual
                                                                              assault and bullying. It included one
                                                                              allegation of rape. After years of rumours
                                                                              and secretive allegations in the community,
                                                                              the claims were suddenly very public. “We
                                                                              wanted other people to be aware of how Jake
                                                                              behaves,” a statement on the site explained.
         Jacob Appelbaum speaking in Berlin. Photograph: Alamy Stock          “Open secrets do not protect people ... We
         Photo
                                                                              have heard lots of complaints about his
                                                                              behaviour over the years and have
         experienced it ﬁrst hand. We want it to stop.”

         No one in the community wanted to report the allegations to the authorities, blaming a lack
         of conﬁdence in the police and persistent claims of surveillance and harassment by law
         enforcement agencies.

         Statements of other reputed victims followed, some outing themselves publicly. Leigh
         Honeywell, a security engineer from Toronto, became the ﬁrst to publish an account of the
         alleged sexual assault by Appelbaum using her name, claiming he had publicly exposed
         details of their sexual relationship, ignored safewords and turned violent. American
         journalist Violet Blue and Icelandic politician Ásta Helgadóttir both detailed accusations
         against Appelbaum for inappropriate sexual behaviour and public shaming.




         Violet Blue (left) and Ásta Helgadóttir (right) both accused Jacob
         Appelbaum of inappropriate sexual behaviour. Photograph:
         Courtesy of Pirate Party & Violet Blue




3 of 8                                                                                                                          7/13/19, 1:24 PM
Power, secrecy and cypherpunks: how Jacob Appelbaum ripped To...
                       Case 4:19-cv-01751-DMR           Document   29https://www.theguardian.com/technology/2016/oct/11/jacob-appel...
                                                                         Filed 07/30/19 Page 24 of 39

         Fellow Tor developer Isis Agora Lovecruft is a former friend of Appelbaum who started
         working with him in 2011. She claims that Appelbaum touched her without her consent
         when she stayed at his apartment in 2014. She spent two years, she says, alternating between
         trying to inhibit her rage and trying to convince herself that she hadn’t been hurt. But in
         2016, she began to seek out other victims, and when Appelbaum found out he confronted
         her in an online chat. Lovecruft says she felt he was trying to ruin her life for standing up to
         him: “Attempting to blackmail me into silence whilst I was defending others is really not a
         good look for an ‘anarchist’ ‘free-speech advocate’.”

         Alison Macrina, another Tor volunteer and founder of the anti-surveillance Library Freedom
         Project, tried to confront Appelbaum about her own experience. At his apartment in January
         2016, she says that he repeatedly pressured her to take a bath with him and eventually
         pulled her into the tub in a kind of “nonconsensual washing”. More than a month passed
         until Macrina was able to talk to a friend about what had happened. When she met
         Appelbaum again in Berlin he insisted that he was the real victim because other people were
         making “false claims” about him. “He put on such a show on this little bench we were sitting
         on. It wasn’t that cold but he ostensibly shivered, asking repeatedly why I didn’t want to
         come over for tea.” Hoping for an apology was futile, she realised. “It was all about him
         trying to get me into his thrall with stylizing himself as the victim,” she says.

         Yet some female friends, former partners and colleagues, including WikiLeaks editor and
         journalist Sarah Harrison and human rights lawyer Renata Avila, stood up for Appelbaum,
         publishing a site in support of him and claiming he had been the subject of “egregious
         character assassination”. One woman claimed that an inaccurate version of her story had
         been included on the site of anonymous allegations without her knowledge. German
         newspaper Die Zeit claimed to have discovered inconsistencies in the most serious
         allegations made against Appelbaum, and the Guardian also found some conﬂicting
         accounts in at least three of the allegations of sexual assault.

         Appelbaum himself denies all the accusations of sexual misconduct, saying the claims are
         “entirely false” and part of a “calculated and targeted attack”. He has not said publicly why
         he might be targeted, or why he is the subject of what what his German lawyer describes as
         “a hate campaign”. “Typically, people who come forward with these kinds of allegations are
         said to be doing it for money or fame,” says Anne Roth, psychologist at Berlin’s Lara Rape
         Crisis and Counselling Center. “In fact they gain nothing but negative attention.”

         Roth says Berlin’s close-knit cyberactivist community is likely to be no diﬀerent to any other
         dysfunctional organisation or business that fails to properly address allegations of sexual
         assault and harassment. Sexual violence, she explains, is about the exertion of power,
         whether the power is deﬁned by oﬃcial rank or by social status, and in both cases it is
         diﬃcult for the victims to speak up. “That relies on the goodwill of the aggressor, so without
         a formal allegation, victims often prefer to remain silent.”


          •   •   •




         The Tor Project began in the mid-1990s at the US navy research lab, which was exploring
         ways to protect military communications online. Short for “The Onion Router”, which
         describes the layers of anonymity it is able to pile on top of a user’s online activity, Tor was


4 of 8                                                                                                               7/13/19, 1:24 PM
Power, secrecy and cypherpunks: how Jacob Appelbaum ripped To...
                       Case 4:19-cv-01751-DMR           Document            29https://www.theguardian.com/technology/2016/oct/11/jacob-appel...
                                                                                  Filed 07/30/19 Page 25 of 39

         spun out into a non-proﬁt company in 2006 led by Roger Dingledine, Nick Mathewson and
         six others from its base in Massachusetts. By 2014 it had annual revenue of $2.5m.
         Appelbaum began as a volunteer and joined the staﬀ in 2008.

         Dingledine and Appelbaum began to work closely together, with Appelbaum encouraged to
         speak as Tor’s public evangelist – marking the beginning of Appelbaum’s ascendency into an
         inﬂuential ﬁgure in the tech community. He was one of only a handful of activists with the
         conﬁdence and technical knowledge to publicly challenge the US government’s pervasive
         surveillance regime. In August 2013, he even accepted a Whistleblower Award on behalf of
         Edward Snowden. “He asked me to speak about individuals and about the hope for change,”
         Appelbaum, according to Deutsche Welle. “He said everyone had the strength to stand up
         against corruption, war crimes and lies – every day and at any time.”




         Jacob Appelbaum at the Chaos Computer Club, a European
         hacker gathering, during a video conference with Julian Assange.
         Photograph: Angelika Warmuth/AFP

         Allegations against Appelbaum were ﬁrst brought before the Tor board in March 2015, when
         a female employee approached her bosses with concerns about sexual misconduct and
         bullying. Tor suspended her and Appelbaum for 10 days but, sources say, the employee was
         unable to present any evidence to support the claim. The employee then left the company.

         When Shari Steele came on board as Tor’s executive director in December 2015, one of her
         priorities was to deal with the allegations, Dingledine wrote in an internal email. Steele, a
         trained lawyer, had worked at the Electronic Frontier Foundation (EFF) since 1992 and has a
         reputation for being fair and eﬀective – if a little prone to impatience and threats when under
         pressure, according to former colleagues. “Shari’s original plan was to develop a process that
         we could use for these situations: we’d put the new process in place, ask everyone to start
         fresh, and then follow the process moving forward. In the meantime, we have been sending
         concerned people to her, so she can keep track of the big picture,” Dingledine told Tor’s inner
         circle just after the allegations were published on jacobappelbaum.net. “Unfortunately,
         events have overtaken us.”

         In February 2016, Lovecruft sent an encrypted email to Tor executives detailing more
         allegations of sexual abuse and harassment she had gathered from multiple victims. Tor is
         said to have consequently banned Appelbaum from its developer meeting at the Internet
         Freedom Festival in Valencia. Appelbaum claims that Steele asked him to resign on 25 May,
         and later sent him “separation agreement” which would remove any liability from Tor.


5 of 8                                                                                                                        7/13/19, 1:24 PM
Power, secrecy and cypherpunks: how Jacob Appelbaum ripped To...
                       Case 4:19-cv-01751-DMR           Document   29https://www.theguardian.com/technology/2016/oct/11/jacob-appel...
                                                                         Filed 07/30/19 Page 26 of 39

         Appelbaum didn’t sign. He says that he had also agreed to undertake anti-harassment
         training, but left Tor before that could happen.

         Tor announced his departure on 2 June and began an internal investigation. When it
         concluded on 27 July, Steele thanked those who had come forward to report Appelbaum’s
         behaviour. “Many people inside and outside the Tor Project have reported incidents of being
         humiliated, intimidated, bullied and frightened by Jacob, and several experienced unwanted
         sexually aggressive behavior from him … I am grateful you spoke up, and I acknowledge and
         appreciate your courage.”

         The claims against Appelbaum, as well as Tor’s treatment both of him and of the alleged
         victims, have thrown Tor and its network of staﬀ and dedicated volunteers into chaos. Tor
         has been accused of mishandling the investigation and of failing to give information about
         their process, and of failing to protect and support victims as well as some who say they
         have been unfairly implicated as accomplices of Appelbaum. Tor, a small organisation with a
         laser focus on internet anonymity and privacy, seems overwhelmed by the intensity of the
         inﬁghting and lacking the skills to handle the severity of the accusations among its staﬀ and
         volunteers.

         Appelbaum told the Guardian that Tor did not speak to him to ask his version of events
         during its internal investigation, while Tor claims he declined to be interviewed over the
         encrypted channels its investigator proposed. Another witness to the rape allegation also
         claims not to have been interviewed by Tor. Some of Appelbaum’s supporters feel he was not
         treated fairly by the organisation, and have called for a boycott or stopped working with the
         organisation. “Tor has changed from being an organization run by cypherpunks to being run
         by American professional activists, who care more about securing funding and their job
         security than the cause,” says one longstanding community member. “People are afraid to
         speak up in case they are ousted like the people interviewed in the investigation,” says
         another insider. “We have very little information from Tor’s leadership about the
         investigation and the nature of the allegations. Rather ironic for an organization promoting
         free speech.”

         Long-term community member John Gilmore, who also co-founded EFF, claimed on an
         internal mailing list that Appelbaum had been put through “trial-by-rumour”. “The
         numerous victims that this process creates are not helped at all; the innocent along with the
         allegedly guilty are savaged and rejected without ever getting a chance to defend
         themselves.”




6 of 8                                                                                                               7/13/19, 1:24 PM
Power, secrecy and cypherpunks: how Jacob Appelbaum ripped To...
                       Case 4:19-cv-01751-DMR           Document         29https://www.theguardian.com/technology/2016/oct/11/jacob-appel...
                                                                               Filed 07/30/19 Page 27 of 39




         Jacob Appelbaum at a Berlin demonstration in support of press
         freedom in 2015. Photograph: Britta Pedersen/AFP/Getty Images

         In July 2016, shortly before the internal investigation concluded, Dingledine and the six
         other members of Tor’s board of directors all stepped down. They did not acknowledge the
         Appelbaum controversy, saying only that Tor deserved “the best possible leadership”. “It is
         time that we pass the baton of board oversight as the Tor Project moves into its second
         decade of operations,” Tor wrote on its blog.

         In a statement released to the Guardian, Tor said that the investigation had been handled
         “thoroughly and professionally”. “The board’s resignation was part of a larger eﬀort on their
         part to bring more professional leadership to the organization. This included hiring Shari
         Steele to the executive director role and bringing on a board with more nonproﬁt oversight
         experience.”

         When the employee came forward with concerns in March 2015, Tor conducted an internal
         investigation and took action, it says, yet there were no formal procedures in place to deal
         with allegations of sexual harassment among staﬀ or volunteers. Tor has since introduced an
         anti-harassment policy, a conﬂicts of interest policy, procedures for submitting complaints
         and an internal complaint review process.

         Tor defended its handling of the second investigation in 2016. “Tor handled the investigation
         carefully and ethically. We posted information about what we were doing on our blog, and
         we have supported and protected victims throughout this process.”

         Many in the tech community have distanced themselves from Appelbaum. Even the San
         Francisco hackers’ workspace he co-founded has blocked him online and from its building
         after implementing a new harassment policy. “Everybody knew that Jake used sexually
         charged language to upset people in work meetings,” says one former co-worker. “There
         were many rumors, but Jake was allowed to win every argument and Tor was letting him get
         away with every little whim.”

         Appelbaum says that he has stopped drinking and begun therapy. “I have obviously
         seriously hurt people’s feelings unintentionally and I deeply regret this,” he said. He hopes to
         focus on his doctoral work on cryptography in the Netherlands, claiming he can’t return to
         America because he could be investigated over his work with WikiLeaks and Der Spiegel
         about classiﬁed US surveillance.



7 of 8                                                                                                                     7/13/19, 1:24 PM
Power, secrecy and cypherpunks: how Jacob Appelbaum ripped To...
                       Case 4:19-cv-01751-DMR           Document   29https://www.theguardian.com/technology/2016/oct/11/jacob-appel...
                                                                         Filed 07/30/19 Page 28 of 39

         “I’ve dedicated my life as a journalist, activist, and longtime member of the Tor Project to
         advocating for the transparency of public processes and to speaking out about the necessity
         of privacy, security, and anonymity. These are ideals that I will continue to uphold, despite
         the vicious campaign that is currently being waged against me,” Appelbaum said. He told the
         Guardian that he acknowledged the importance of addressing rape culture and violence
         against women. “I have always felt these topics needed to be discussed and that hasn’t
         changed. It is more urgent than ever.”

         Jacob’s charisma and authority, wrote Leigh Honeywell, make him hard to challenge. “Many
         of our friends and colleagues saw the way he treated me and did nothing about it, so it took
         me years before I realized how abusive he was to me.”

         Violet Blue claims that it was Assange and Snowden who helped to elevate Appelbaum to a
         position of power, whether or not they knew about his behaviour. “We need look no further
         for proof that hero worship and the cult of belief is pure poison,” she writes. “This didn’t
         happen because we’re broken as a hacker culture, or because we’re hackers and thus too
         undeveloped to comprehend empathy.”

         But others do feel the episode presents a challenge to the tech community. “We need to ask
         ourselves which values we stand for,” says a former friend of Appelbaum. “In Germany we
         used to be connected by mutual trust and support, so taking advantage of someone’s
         vulnerabilities damaged this safe space.

         “Our priority should be to rebuild it, and concentrate on friendship and doing good work
         rather than hero worshipping.”

         If you have been aﬀected by sexual assault, you can ﬁnd support and advice at Rainn in the US,
         Rape Crisis in the UK and Lara in Berlin
         Topics
            Sexual harassment
            Surveillance
            Hacking
            Privacy
            Bullying
            Germany
            features




8 of 8                                                                                                               7/13/19, 1:24 PM
Case 4:19-cv-01751-DMR Document 29 Filed 07/30/19 Page 29 of 39




               EXHIBIT “6”
Developer Tells Her Story Publicly as Hacker Community Struggle...
                        Case   4:19-cv-01751-DMR          Document   29https://gizmodo.com/developer-tells-her-story-publicly-as-hacker-...
                                                                          Filed 07/30/19 Page 30 of 39




                                                    We come from the future


             LATEST     REVIEWS      SCIENCE     IO9     FIELD GUIDE        EARTHER        DESIGN       PALEOFUTURE

             PRIVACY AND SECURITY


             Developer Tells Her Story Publicly as
             Hacker Community Struggles to
             Address Sexual Assault
                      Kate Conger
                      12/29/17 8:05pm




             Photo: Getty


             After several attendees of this year’s Chaos Communication Congress (CCC)
             in Germany said organizers have continued to downplay or ignore issues of
             harassment and sexual assault, Chelsea Komlo, an open-source software
             developer and Tor contributor, is speaking out publicly about the rape and
             assault she says she experienced in an attempt to help combat the toxic
             environment that some say has plagued the annual privacy and security
1 of 10                                                                                                                 7/13/19, 12:53 PM
Developer Tells Her Story Publicly as Hacker Community Struggle...
                        Case   4:19-cv-01751-DMR
             conference for years.                        Document   29https://gizmodo.com/developer-tells-her-story-publicly-as-hacker-...
                                                                          Filed 07/30/19 Page 31 of 39


             The Chaos Computer Club, which organizes CCC, faced pressure in 2016 to
             bolster its response to harassment after multiple women came forward to
             accuse former Tor developer Jacob Appelbaum of rape and sexual assault.
             Appelbaum had delivered talks at CCC and been a prominent member of the
             security community.


             Komlo told Gizmodo that CCC’s inaction this year in response to previous
             allegations of assault prompted her to speak publicly about her experience
             with Appelbaum for the first time. Komlo says Appelbaum raped her after
             CCC in 2015, an incident she previously described publicly under the
             pseudonym “River” in mid-2016.


             “We’ve seen at CCC that the same things are continuing, and I felt like doing
             this was really important to prevent future harm to other people,” Komlo
             told Gizmodo.


             At this year’s CCC, which runs through December 30, attendees have said
             that the conference organizers allowed a person who allegedly assaulted
             another attendee last year to attend this year’s conference and rejected talks
             about harassment. Dirk Engling, a spokesperson for CCC, told Gizmodo that
             the conference received very few submissions for talks about harassment but
             added that there are several lightning talks and self-organized sessions about
             these topics occurring at the conference.


             Thomas Covenant, a programmer attending CCC, revealed this week that the
             conference had chosen not to ban their abuser even after Covenant provided
             medical records and police reports detailing the assault. Engling said that
             CCC reviewed the materials provided by Covenant and chose not to issue a
             ban.




                 “I said no every single time and was extremely clear. He worked
                   to earn my trust, and when I was alone with him and his male
2 of 10                                                                                                                 7/13/19, 12:53 PM
Developer Tells Her Story Publicly as Hacker Community Struggle...   https://gizmodo.com/developer-tells-her-story-publicly-as-hacker-...
                        Case   4:19-cv-01751-DMR          Document
                                                          29 Filed 07/30/19 Page 32 of 39
                                    friends, he crossed those boundaries.”



             “The process, in this case, had several unfortunate delays that led to the
             decision taking way too long. This is an issue we are discussing internally and
             will address in the future,” Engling said.


             Covenant’s story of CCC not taking action to remove an accused abuser rang
             eerily similar to Komlo’s own experience and motivated her to speak about
             her experience, she said. “It mirrored the environment that allowed abuse to
             happen to me—people knowing about abuse and still allowing that person to
             come to the conference and be welcome and be around vulnerable people,”
             Komlo said. “That environment is what resulted in my rape by Jacob.”


             Komlo was attending her first CCC in 2015 when she briefly met Appelbaum.
             He later propositioned her for group sex within minutes of seeing her at a
             social event, she said, and she declined.


             Komlo had previously seen Appelbaum give a talk about privacy, which
             inspired her to become more involved with the security community. She
             looked up to him, and when others laughed off his sexual comments, she
             followed their lead.


             After each CCC, which is held at the end of December, many attendees travel
             to Berlin to celebrate New Year’s Eve. Komlo went on the trip in 2015 and
             stayed with Appelbaum for several days in Berlin. During the trip, they had
             consensual sex, Komlo said. Appelbaum also raped her one night while she
             was intoxicated and argued with her when she asked him to stop, she said.


             “What has always stood out to me is that when I met him, he asked me
             several times to participate in an orgy with his male friends. And I said no,”
             she explained. “I said no every single time and was extremely clear. He
             worked to earn my trust, and when I was alone with him and his male
             friends, he crossed those boundaries.”


             In her 2016 pseudonymous statement, in a recent interview with Gizmodo,
3 of 10                                                                                                               7/13/19, 12:53 PM
Developer Tells Her Story Publicly as Hacker Community Struggle...
                                                      https://gizmodo.com/developer-tells-her-story-publicly-as-hacker-...
             and in an on-record statement published29
                        Case   4:19-cv-01751-DMR          Document
                                                         FiledKomlo
                                                     today,      07/30/19
                                                                        saidPage
                                                                              that 33     of 39
                                                                                     Appelbaum
             raped her in front of several male friends while she was intoxicated. One of
             the other men present also assaulted her, she said.


             “I didn’t understand what was happening, but I eventually said no. The next
             thing I remember was him having sex with me in front of his friends,” she
             said. “I had never expressed consent and what happened was something I
             explicitly told Jake I didn’t want to do. I wasn’t able, at the time, to stop what
             was happening to me. It wasn’t a misunderstanding or me wishing later it
             hadn’t happened.”


             Two individuals confirmed to Gizmodo that Komlo told them about the
             incident in the months after it occurred. One individual asked not to be
             named out of concern for their personal safety. The other is Isis Lovecruft, a
             Tor developer who has called attention to CCC’s handling of abuse and
             spoken out about their interactions with Appelbaum.


             Komlo also participated in the Tor Project’s internal investigation into
             Appelbaum’s behavior, which concluded in his resignation from the
             organization, Tor Project’s executive director, Shari Steele, said.


             “My reasoning for asking him to resign was broader than just Chelsea,”
             Steele said. “Chelsea was finally the straw that broke the camel’s back, but I
             had heard numerous accounts. When I asked him to resign, it was over a
             pattern of behavior.” Appelbaum resigned from the Tor Project on May 25 of
             last year. Tor hired an independent investigator to look into the allegations
             against Appelbaum, including Komlo’s, and found them to be credible, Steele
             explained.


             Appelbaum did not respond to a request for comment from Gizmodo. In a
             2016 statement, issued when the allegations against him became public,
             Appelbaum said that his accusers were participating in “a calculated and
             targeted attack” designed “to spread vicious and spurious allegations against
             me.”


             Komlo considered publishing a statement about her experience in 2016, using

4 of 10                                                                                                   7/13/19, 12:53 PM
Developer Tells Her Story Publicly as Hacker Community Struggle...
                                                        https://gizmodo.com/developer-tells-her-story-publicly-as-hacker-...
             her real name, but she ultimately decided29
                        Case   4:19-cv-01751-DMR          Document
                                                       notFiled    07/30/19she
                                                             to because        Page
                                                                                 feared34 of 39

             retaliation and because it seemed that organizations with which Appelbaum
             was affiliated were taking action. The Tor Project, the privacy non-profit
             where Appelbaum had worked, conducted an internal investigation into his
             behavior and replaced its entire board.


             The second individual involved in Komlo’s assault went through a
             community justice process, apologizing to her and engaging in a genuine
             effort to make things right, she said. “I forgave this person, and I firmly
             believe that individuals (and organizations) who have committed mistakes
             should be forgiven if they truly understand the harm done and genuinely
             work to make things right for the future,” Komlo wrote in her statement.


             Lovecruft said that the community justice process can sometimes be helpful
             for groups reckoning with abuse. “An accountability process is a process,”
             they said in a message to Gizmodo. “Just like any process, as in software,
             there are edge cases, unexpected inputs. It needs maintenance, and
             sometimes patches, to keep it working as designed—just like any software. It
             is also important that both these processes have logic for handling fatal
             errors when the programme cannot continue, when something goes horribly
             wrong.”


             CCC announced last year that Appelbaum would no longer be welcome at its
             events, although it did not mention him by name, instead describing him as
             “a regular visitor and speaker.”


             But the renewed allegations of ignored misconduct at CCC led Komlo to
             believe that CCC isn’t taking abuse seriously.


             “The fact that this happened to me and is happening now, the negligence of
             the people who are around reported abusers—that’s what I would like to call
             attention to,” Komlo said. “The CCC says, ‘all creatures welcome.’ That’s fine
             until someone is abusive. You need punishment; you need clear boundaries
             about what is and isn’t acceptable in your community. When things aren’t
             drawn out, and there aren’t processes in place, and there’s not a clear
             structure for acting on abuse, people don’t know what to do, so they’re
5 of 10                                                                                                     7/13/19, 12:53 PM
Developer Tells Her Story Publicly as Hacker Community Struggle...
                        Case   4:19-cv-01751-DMR      29https://gizmodo.com/developer-tells-her-story-publicly-as-hacker-...
             inactive and bad behavior just continues.”   Document
                                                           Filed 07/30/19 Page 35 of 39




                  “Make sure victims can feel protected if they come forward and
                 you are true to that, not simply that you are providing lip service
                 or have something on the books. You believe them, you act on it,
                                         you protect them.”



             According to Engling, CCC does prohibit harassment and assault. In 2005, it
             denounced “chauvinism and nationalism.” In 2012, the organization
             announced that it was developing an anti-harassment policy and
             endeavoring to respond more quickly to reports of harassment. And in its
             current code of conduct, CCC says it has three teams in place for mediating
             conflicts, preventing violence, and engaging in crisis intervention. Although
             the code of conduct does not explicitly prohibit sexual harassment or assault,
             it does say that participants are expected to keep the environment safe and
             that “lifeforms not ascending to this level of dignity are not welcome.”


             “The CCC’s stance on violence, harassment or discrimination is crystal clear
             and has been stated repeatedly,” Engling said.


             Until CCC and other organizations set firm anti-harassment policies and
             name individuals like Appelbaum who have been banned from attending,
             Komlo and Steele say that women entering the privacy community for the
             first time run the risk of being harmed.


             “For a long time, there were people in our information security community
             who were doing harm to people, and it was almost seen as expected,” Steele
             explained. The Tor Project’s reckoning last year was a painful but necessary
             process to eliminate abuse, she said. “We are seeing societally that this
             notion of men behaving badly has gone rampant. It is pretty wonderful to see
             women feeling strong enough now that they can say something. The best
             thing I can say for an organization is, take a look at your policies and
6 of 10                                                                                                     7/13/19, 12:53 PM
Developer Tells Her Story Publicly as Hacker Community Struggle...
                        Case   4:19-cv-01751-DMR     29https://gizmodo.com/developer-tells-her-story-publicly-as-hacker-...
                                                          Document
                                                          Filed if07/30/19
             procedures. Make sure victims can feel protected       they come Page    36 of 39
                                                                                  forward       and
             you are true to that, not simply that you are providing lip service or have
             something on the books. You believe them, you act on it, you protect them.”


             Tor’s action on the issue may have led to the organization being penalized by
             CCC. In a blog post, Lovecruft said that CCC had purposefully rejected talks
             that dealt with harassment—a claim CCC denied through its spokesperson.


             “You can look at the facts and make your own determinations. For years and
             years, Tor would do its ‘State of the Onion’ talk at CCC,” Steele said. “The
             year after Jake was no longer employed at Tor, all of our talks, including
             ‘State of the Onion,’ were rejected.”


             CCC’s denial of allegedly rejecting talks related to harassment or from Tor
             presenters shows that the organization is not focused on addressing its
             harassment issue, Lovecruft said. “They’re doing the same pattern again: to
             do whatever they can in private to shut down conversations and stop
             progress, and do whatever they can in public to save face,” they said.


             Chasing out participants who speak out about abuse, rather than abusers
             themselves, puts community members at risk, Komlo said.


             “I saw [Appelbaum] as a leader in the community and so I trusted him.
             That’s why it’s so painful to see abusers tolerated in the community. I know
             new people are going to walk in having no idea and be taken advantage of,”
             Komlo said. “You don’t want the only new people to be ones who can survive
             that kind of thing.”


             Additional reporting by Melanie Ehrenkranz



             RECOMMENDED STORIES




7 of 10                                                                                                    7/13/19, 12:53 PM
Developer Tells Her Story Publicly as Hacker Community Struggle...
                        Case   4:19-cv-01751-DMR          Document   29https://gizmodo.com/developer-tells-her-story-publicly-as-hacker-...
                                                                          Filed 07/30/19 Page 37 of 39




             Major Hacker Conference            Tor Project Completely                 Tech Writer Robert Scoble
             Organizers Accused of Ignoring     Replaces Board After Sexual            Accused of Sexual Harassment,
             Harassment, Enabling Abusers       Assault Scandal                        Assault by Multiple Women



             ABOUT THE AUTHOR

                               Kate Conger


                               Kate Conger is a senior reporter at Gizmodo.
             Kate Conger




8 of 10                                                                                                                 7/13/19, 12:53 PM
Developer Tells Her Story Publicly as Hacker Community Struggle...
                        Case   4:19-cv-01751-DMR          Document   29https://gizmodo.com/developer-tells-her-story-publicly-as-hacker-...
                                                                          Filed 07/30/19 Page 38 of 39



                CLIMATE CHANGE


                Update on Our 2020 Climate Summit
                         Maddie Stone
                         14 minutes ago




                Illustration: G/O Media/Getty


                On Friday, The New Republic published an an offensive, homophobic
                attack on Democratic candidate Pete Buttigieg. The article was swiftly
                condemned for being inappropriate, and it was taken down from the site
                Saturday. In light of these events, The New Republic is withdrawing its
                participation from our recently announced 2020 Democratic presidential
                forum on climate change, a decision that Gizmodo supports. This
                incident was entirely inconsistent with our values as journalists and with
                the inclusive atmosphere we intend to foster at the event.


                The forum itself will go on, for all of the reasons outlined in our initial
                announcement. Climate change isSee
                                                simply
                                                   more too important to be ignored or
                sidelined in the 2020 presidential race. The voters deserve to know



9 of 10                                                                                                                 7/13/19, 12:53 PM
          Yesterday 2:54pm
Developer Tells Her Story Publicly as Hacker Community Struggle...
                        Case   4:19-cv-01751-DMR          Document   29https://gizmodo.com/developer-tells-her-story-publicly-as-hacker-...
                                                                          Filed 07/30/19 Page 39 of 39




10 of 10                                                                                                                7/13/19, 12:53 PM
